DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Bak on 6/8/2022.
The application has been amended as follows:
In claim 3, amend as:
A method of producing the sputtering target-backing plate assembly according to claim [[1]] 13, comprising the steps of:
providing the Si sputtering target having the face providing the bonding surface with the surface roughness Ra of 0.1 μm or more and 1.2 μm or less and the backing plate made of copper, copper alloy, aluminum, aluminum alloy, titanium, titanium alloy, molybdenum, molybdenum alloy, or stainless steel;
performing ultrasonic welding treatment to the bonding surface of the Si sputtering target; 
applying the brazing material that consists of Sn-0.7Cu or 90Sn-10(ZnSb) to the bonding surface; and 
bonding the Si sputtering target to the backing plate via the brazing material such that the brazing material is present between the Si sputtering target and the backing plate and such that the sputtering target-backing plate assembly has a bonding strength of 0.24 kgf/cm2 or higher. 

Allowable Subject Matter
Claims 3 and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are the same as those given on p. 5 of the Notice of Allowance dated 5/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794